Citation Nr: 1715627	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to October 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the appellant appeared at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  At the hearing, the record was held open for 30 days, though no additional evidence was submitted.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted so that additional VA treatment records and a medical opinion can be obtained.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  If the evidence shows that a veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in August 1999.  On the Veteran's death certificate, the "immediate cause" of death is listed as cerebrovascular accident.  "Other significant conditions contributing to death, but not resulting in" the "immediate cause" of death are listed as peripheral vascular disease (PVD), coronary artery disease (CAD), and atrial fibrillation.  The appellant, who worked as a nurse's aide for 35 years, asserts that the Veteran's cause of death was related to residuals of frostbite on the left foot, which was incurred during a mission in the Arctic Circle while he was in the Navy.

During his lifetime, the Veteran was not service connected for any disability. However, he filed a claim of service connection for frostbite in his feet, which was denied in September 1998 because service treatment records did not show complaint, diagnosis, of treatment of frost bite and his separation examination showed feet, skin, and vascular systems within normal limits.  The Board notes that the claim was denied under the well-grounded claim standard, which is no longer applicable and that, therefore, reliance on the September 1998 denial of the claim is not appropriate in resolving the appellant's claim of service connection for cause of death.  Furthermore, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  See 38 C.F.R. § 20.1106.

In support of her claim, the appellant points to a July 1998 VA examination during which the Veteran was diagnosed with peripheral neuropathy of the lower extremities secondary to cold injury.  She claims that this condition led to PVD, a contributing factor in his death.  She also states that she was told the Veteran's PVD was due to damage to his legs and feet caused by frostbite during military service and that she was told by a doctor that the amputations put more strain on his heart.  

At the July 1998 VA examination, the Veteran stated that he was in a military operation called "Operation Deep Freeze" during which he went into the polar zone to rescue a downed airplane.  During the mission, his rubber suit busted, exposing his feet to the extreme cold weather.  As a result, his feet were cold and started to burn.  On ship, the Veteran's feet were wrapped, and he was given whiskey.  He still experienced burning and tingling in his feet and toes at the time of the examination, but also complained of numbness of the feet and lower legs.

The examiner noted a review of VA treatment records which revealed a history of arterial embolism or thrombosis of the left lower extremity and a peripheral vascular shunt.  He had two operations on his left leg, and a history of severe PVD.  He was a smoker, a non-insulin dependent diabetic since 1995, had a history of claudication, and had a pacemaker and femoral popliteal bypass in December 1997. 

On examination, the examiner noted the feet had rather marked dependent rubor on the right, but not the left, bilateral varicosities of both lower extremities.  There was trace 1+ bilateral pitting edema of the ankles, pulse was absent at and below the popliteal pulses bilaterally.  He did have 1+ femoral pulses.  The Veteran also experienced decreased sensation to light touch in both legs.

The examiner diagnosed the Veteran with severe PVD, secondary to arteriosclerosis and diabetes mellitus; and peripheral neuropathy of both lower extremities secondary to cold injury.

Based on the Veteran's medical history and the assertions of the appellant, the Board finds that it is necessary to obtain a medical opinion to determine whether the frostbite the Veteran experienced in service contributed substantially or materially to cause his death.  

In this regard, the Board notes that the Veteran was competent to report of his symptoms and treatment, and the appellant is competent to report what clinicians treating the Veteran have told her.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, due to the appellant's work experience as a nurse's aide, her reports of the Veteran's cause of death are of some weight in accordance with her medical training and experience, though her statements are not dispositive of the issue.

With regard to medical records, some VA treatment records seem to be missing from the file.  The appellant reported that the Veteran was treated at the Fort Myers VA Outpatient Clinic and the Bay Pines VA Medical Center (VAMC) from the late 1980s until his death.  The amputations started on or about 1993 at the Bay Pines VAMC.  There appear to be no medical records regarding the amputations.  Also, there are no records from prior to April 1995 in the claims file, except for one treatment record from 1992.  Thus, VA treatment records from the late 1980s through April 1995 from the Fort Myers VA Outpatient Clinic and the Bay Pines VAMC should be obtained on remand, and the appellant should be given the opportunity to identify for VA to obtain (or provide to VA) any additional relevant treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from the late 1980's through April 1995 from the Fort Myers VA Outpatient Clinic and the Bay Pines VAMC.  The records request should include a search of any non-electronic and archived paper records.

2.  Ask the appellant to identify any outstanding private treatment records relevant to the claim on appeal and informed that she may provide such records herself.  After obtaining any necessary authorization from the appellant, obtain all outstanding records identified.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in his possession.

3.  Thereafter, obtain a medical opinion pertaining to the Veteran's cause of death.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the medical opinion. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's immediate cause of death (cerebrovascular accident) or significant conditions contributing to death (PVD, CAD, and atrial fibrillation), had its onset or was otherwise related to service, to include as a result of frostbite experienced in-service.

The examiner must provide a rationale to support the opinion.  In forming an opinion, the examiner should consider the Veteran's statements regarding his frostbite and tingling in the feet and toes during the July 1998 examination and appellant's statements that she was told that the Veteran's PVD was due to damage to his legs and feet caused by frostbite and that his amputations put more strain on the Veteran's heart.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

